Citation Nr: 1121078	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include as secondary to service-connected disability.

2.  Entitlement to an evaluation in excess of 20 percent prior to June 16, 2006, and since August 1, 2006, for status postoperative partial patellectomy of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2009.  This matter was originally on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The Veteran seeks service connection for left knee disability, to include as secondary to service-connected disability.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  

When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran's service treatment records indicate that on June 29, 1989, he presented with complaints of bilateral knee pain for three weeks.  The Veteran reported that when walking, there was a popping noise; and that when running PT, the pain occurred again.  Assessment was patellofemoral syndrome possible.  X-rays of the left knee showed no fracture, dislocation or other bony abnormality.  There was some soft tissue prominence within the popliteal fossa, but it was noted to perhaps be related to skin folds or a popliteal cyst if there was pain or associated physical finding.  A tri-phasic bone scan of the left knee showed normal activity.  

In this case, the appellant clearly has a current left knee disability.  He was diagnosed with degenerative joint disease in 1993 and also at the VA examination in December 2005.  There is also evidence of left knee complaints in service.  Further, additional evidence received since the September 2009 Board remand includes evidence of possible aggravation of left knee by service-connected right knee.  In fact, there are numerous complaints of right knee buckling and giving way.  These right knee complaints coupled with the Veteran's testimony in June 2009 that his doctors have related his left knee disorder to the current state of the Veteran's service-connected right knee disorder, indicate that the Veteran's left knee disorder may be caused by or aggravated by his service-connected right knee disability.

Thus, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that the Veteran should be afforded an additional VA examination so that a medical opinion in conjunction with the review of the entire record can be rendered regarding whether any current left knee disorder is in any way related to his active service or has in any way been caused by or aggravated by service-connected right knee disability.  38 C.F.R. § 3.159(c)(4). 

The Veteran also seeks an increased evaluation for service-connected right knee disability.

In June 2010, the Veteran underwent VA examination to ascertain the current severity of his postoperative residuals of a partial patellectomy of the right knee.  Although the June 2010 VA examiner noted that the claims file was available and reviewed, he specifically noted "Interval history: continued pain and giving way, arthroscopy in 2006, VA Phoenix (not in C-file)."  However, the Board notes that the claims file contains approximately 40 pages of medical records related to the Veteran's arthroscopic chondroplastic shaving of the right knee on June 16, 2006.  This calls into question how thoroughly the claims file was reviewed.  
  
The United States Court of Appeals for Veterans Claims (Court) has held that the "fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination. . . ."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although the Veteran was afforded a VA examination in conjunction with his claim for an increased rating for his service-connected right knee disability in June 2010, it does not appear that all available evidence was considered, it is unclear whether all pertinent facts were identified, evaluated, and weighed.  The Court has held that the requirement for evaluation of the complete medical history of the Veteran's condition operated to protect Veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In addition, at the time of the June 2010 VA examination, the examiner noted that the Veteran was also suffering from a right knee medial meniscal tear and was awaiting surgery for debridement and possible removal of lateral facet spur.  

When it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2010).  

Therefore, the Board finds that an additional VA examination of the right knee should be conducted to determine its current severity.  Such examination and opinion would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right and left knee disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA orthopedic examination to determine the etiology of all current left knee disorders and to ascertain the severity of his service-connected right knee disability, specifically diagnosed as postoperative status, partial patellectomy, right knee.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

(i) The examiner is asked to identify all right and left knee diagnoses.  

(ii) The examiner is asked to identify all symptoms which are exclusively attributable to service-connected right knee disability as well as any symptoms exclusively attributable to any non-service-connected right knee disorder.  

(iii) The examiner is asked to determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current chronic left knee disorder is (a) related, in whole or in part, to the veteran's active duty service including any documented in-service left knee complaints or (b) caused by or permanently aggravated by the service-connected postoperative status, partial patellectomy, right knee.

(iv) The examiner is asked to determine if any current chronic non-service-connected right knee disorder was caused by or permanently aggravated by the service-connected postoperative status, partial patellectomy, right knee.

Please note that temporary or intermittent flare-ups are not sufficient to be considered "aggravation" unless the underlying condition, as contrasted to symptoms, is worsened.  

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

(v) The examiner should be asked to determine whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  

(vi) The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


